Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed January 3, 2022, with respect to the rejection(s) of claim(s) 1, 2, 4, and 6-13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view. Please direct attention to rejection below, specifically reference Hopf which addresses the amended limitation of a plurality of discrete cables arranged in a linear orientation across only the vertical face of the front edge of the first end and the vertical face of the front edge of the second end.
Applicant has amended claim 1. 35 U.S.C. 112(a) rejection has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, and 6-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-12 of copending Application No. 15/750,337 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim a bone fixation device including a first end comprising at least one orifice configured to accommodate a screw that fastens the first end to the first portion of the bone, a front edge that defines a widest section of the first end that is a straight edge with a vertical face, a second end comprising at least one orifice configured to accommodate a screw that fastens the second end to the second portion of the bone, a front edge that defines a widest section of the second end that is a straight edge with a vertical face, and a flexible coupling portion that connects the first end .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The originally filed specification, including the originally filed claims and drawings, fail to disclose that “the plurality of discrete cables are inserted into the vertical face of the front edge of the first end and inserted into the vertical face of the front end of the second end” as claimed in lines 17-19 of claim 9.
The originally filed specification discloses that the flexible coupling portion (3) joins the ends (2) and the coupling portion (3) includes a plurality of cables or wires that deform, see [0015, 0017, 0018, 

Claims 1, 2, 4, and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “the plurality of discrete cables being positioned a center portion of the first end and a center portion of the second end” in lines 18-19. It is unclear what “positioned a center portion” means. Appropriate correction is required that is properly supported by the specification.
Claim 9 recites the limitation "the vertical face of the front edge of the second end" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claims 1 and 9 recite “wherein the first end, the second and the plurality of discrete cables are comprised of titanium and high-performance engineering 
The originally filed specification discloses that in a preferred embodiment the cables or wire are manufactured from biocompatible stainless steel, see [0019]. The originally filed specification also discloses that in another embodiment, the cables or wires are manufactured in titanium and high-performance engineering polymers, see [0019].  Claim 4 (depends on claim 1) and claim 11 (depends on claim 9) define that the bone fixation is manufactured in biocompatible stainless steel.  
However, the original disclosure (specification, claims, drawings) fails to define a single embodiment in which the first and second ends (2, 2) and the plurality of discrete cables are comprised of titanium and high-performance engineering polymers and the bone fixation device (1) is comprised of biocompatible stainless steel.  It is noted that the bone fixation device (1) comprises a first end (2), a second end (2), and a flexible coupling (3, flexible coupling comprising a plurality of discrete cables), see Figs. 1-3 and paragraphs [0015 – 0019].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,296,643 to Hopf et al. in view of U.S. Patent Pub. No. 2010/0268278 to Foley et al.
As to Claim 1, Hopf discloses a bone fixation device (Fig. 4, Col. 1, Lines 57-67 – Col. 2, Lines 1-7). The device comprises a first end (10) configured to be joined directly to a first portion of a bone of a patient (Col. 6, Lines 42-56), the first end comprising at least one orifice (22) configured to accommodate a screw (30) that fastens the first end to the first portion of the bone (Col. 7, Lines 21-48). The first end comprises a front edge that is a straight edge with a vertical face (16, seen in Fig. 1). The device includes a second end (10) configured to be joined directly to a second portion of the bone of the patient (Col. 6, Lines 42-56), the second end comprising at least one orifice (22) configured to accommodate a screw (30) that fastens the second end to the second portion of the bone (Col. 7, Lines 21-48). The second end comprises a front edge (16 seen in Fig. 1) that a straight edge with a vertical face (16, seen in Fig. 1). The device includes a flexible coupling portion (38) that connects the first end to the second end (seen in Fig. 4, Col. 6, Lines 57-67) so that the front edge of the first end faces the front edge of the second end (Fig. 4). The flexible coupling portion comprises a plurality of discrete cables (38) that are arranged in a linear orientation across only the vertical face of the front edge of the first end and the vertical face of the front edge of the second end (orientation seen in Fig. 4, Col. 8, Lines 61-67). The plurality of discrete cables (38) are configured to contract or stretch to allow the bone fixation device to be angularly deformed maintaining an axial resistance for guiding a growth of the bone in the patient (Col. 8, Lines 30-46). The plurality of discrete cables are positioned a center portion of the first end and a center portion of the second end (Figs. 1, 2, and 4).  The first end, the second end, and the plurality of 
As to Claim 2, Hopf discloses a bone fixation device wherein the first end (10) and the second end (10) are each rigid sections (Col. 6, Lines 42-56). 
As to Claim 4, Hopf discloses a bone fixation device wherein the bone fixation device is comprised of biocompatible stainless steel (Col. 3, Lines 30-45). 
As to Claim 6, Hopf discloses a bone fixation device wherein the first end (10) and the second end (10) each have a low profile (Fig. 2), and the screw (30) accommodated by the first end and the screw (30) accommodated by the second end are conventional screws (Col. 4, Lines 52-67 – Col. 5, Lines 1-3).  
As to Claim 7, Hopf discloses a bone fixation device wherein the first end is configured to be joined directly to an epiphyseal plate of the patient (Col. 6, Lines 52-56). 
As to Claim 9, Hopf discloses a method (Col. 3, Lines 9-19). The method comprises providing a bone fixation device (Fig. 4, Col. 1, Lines 57-67 – Col. 2, Lines 1-7). The device comprises a first end (10) comprising at least one orifice (22) configured to accommodate a screw (30), a front edge (16) that is a straight edge with a vertical face (16, seen in Fig. 1). The device includes a second end (10) comprising at least one orifice (22) configured to accommodate a screw (20), a front edge (16) that is a straight edge with a vertical face (16, seen in Fig. 1). A flexible coupling portion (38) connects the first end to the second end (seen in Fig. 4, Col. 6, Lines 57-67), so that the front end of the first end faces the front end of the second end (Fig. 4). The flexible coupling portion comprising a plurality of discrete cables (38) arranged in a linear orientation across only the vertical face of the front edge of the first end and the vertical face of the front edge of the second end (orientation seen in Fig. 4, Col. 8, Lines 61-67). The flexible coupling portion (38) is configured to contract or stretch to allow the bone fixation device to be angularly deformed maintaining an axial resistance for guiding a growth of the bone in the patient (Col. 
As to Claim 10, Hopf discloses a bone fixation device wherein the first end (10) and the second end (10) are each rigid sections (Col. 6, Lines 42-56). 
As to Claim 11, Hopf discloses a bone fixation device wherein the bone fixation device is comprised of biocompatible stainless steel (Col. 3, Lines 30-45). 
As to Claim 12, Hopf discloses a bone fixation device wherein the first end (10) and the second end (10) each have a low profile (Fig. 2).
As to Claims 1, 2, 4, 6, 7, and 9-12, Hopf discloses the claimed invention except for wherein the first and second ends each comprises a front edge that defines a widest second of the respective first and second ends. 
Foley discloses a bone fixation device (870, Fig. 20). The device comprises a first end (964) configured to be joined directly to a first portion of a bone of a patient (Fig. 20 and [0056]), the first end comprising at least one orifice configured to accommodate a screw (968) that fastens the first end to the first portion of the bone (Fig. 20 and [0056]). The first end comprises a front edge that defines a widest section of the first end (near ref. 962, Fig. 20). The device includes a second end (966) configured to be joined directly to a second portion of the bone of the patient (Fig. 20 and [0056]), the second end comprising at least one orifice configured to accommodate a screw (968) that fastens the second end to the second portion of the bone (Fig. 20 and [0056]). The second end comprises a front edge (near ref. 962, Fig. 20) that defines a widest section of the first end (near ref. 962, Fig. 20). The 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone fixation device of Hopf with the end cap modification of Foley in order to facilitate attachment of the first and second ends to the target bone.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,296,643 to Hopf et al. in view of U.S. Patent Pub. No. 2010/0268278 to Foley et al. in further view of U.S. Patent Pub. No. 2015/0148852 to Zhang et al.  
As to Claims 8 and 13, Hopf and Foley disclose the claimed invention except for wherein the flexible coupling portion comprises five discrete cables that connect the first end to the second end.  
Zhang discloses a bone fixation device (Fig. 1) wherein a flexible coupling portion (1) comprises a plurality of discrete cables (1, Figs. 1 and 4-7) arranged in a linear orientation across the front edge of the first end (of 2) and the front edge of the second end (of 2, Fig. 1). The flexible coupling portion (1) comprises five discrete cables that connect the first end to the second end (seen in Figs. 1 and 4-7) in order to provide an elastic modulus of the elastic component that matches the elastic modulus of the ligament fibers at the joint required to be fixed [0028].
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone fixation device of Hopf and Foley with the five discrete cables modification of Zhang in order to provide an elastic modulus of the elastic component that matches the elastic modulus of the ligament fibers at the joint required to be fixed.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775